Warner, J.
The questions of illegality involved in tips case have heretofore been finally adjudicated by this Court, and such adjudication is conclusive upon the rights'of the parties and their legal representatives, as to the same causes embraced in the original affidavit "of illegality, or which might have been embraced therein, at the time of filing the same; and a motion to set aside the execution and judgment for the same causes, will not be-heard, the more especially after the lapse of several years after the rendition of the judgment overruling said grounds of illegality, which are again urged and attempted to be^ set up against the validity of the original judgment. It is for the public interest, that there should be an end to litigation when a cause has been finally adjudicated.
Let the Judgment of the Court below be affirmed.